Order filed September 26, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00543-CV
                                   ____________

      IN THE MATTER OF THE MARRIAGE OF JEFF SEELY AND
                        JACQUALIN SEELY


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-60928

                                    ORDER

      The notice of appeal in this case was filed July 11, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 11, 2016. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM